DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  The brackets around the substituent definitions should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (JP 2014-123495 and its machine translation).
Yoshida et al disclose a binder composition for an electrode comprising a polymer particles and method of polymerizing a monomer mixture to form the resin composition, wherein the polymer comprises:
(a1) 86.5 parts by mass of 2-ethylhexyl acrylate (hereinafter simply referred to as “part”), methyl methacrylate 5.1 parts (instant formula (I)), (a2) methacrylic acid (instant formula(II)) 2 -5 parts of hydroxyethyl, 2 parts of 
The particles have a size of 226nm (0.226 microns; instant claim 10), and the polymer includes an acidic monomer, meeting the limitations for monomer imparting ion permeability. The instant specification teaches that the monomers imparting ion permeability include those having an acidic group such as:

    PNG
    media_image1.png
    232
    298
    media_image1.png
    Greyscale

The exemplified polymer includes a2 methacrylic acid (instant claims 1, 12) in an amount of 
The instant specification teaches that the rate of change in elasticity of the polymer particles and the equation in claim 1 fall within the claimed range when the acrylate monomer having a lower alkyl group or acrylamide is increased, preferably accounting for at least 70%, more preferably 75%, 80%, or 85% to 97% ([0024], [0052]). Suggested monomers include methyl(meth)acylate, ethylhexyl(meth)acrylate, and others taught by the reference ([0044]-[0049], [0057]). 
The preferred particles of the reference include ethylhexyl acrylate (or butyl acrylate) and methyl(meth)acrylate, in amount of ~89%, which would fall within the range as descried by the instant specification for the type and amount of polymer which would meet the limitations for the claimed rate of change density.
The electrode comprising the resin layer includes a current collector (examples; instant claim 15).
With respect to claims 8 and 9, the claims are drawn to a resin composition comprising polymer particles, however, the instant claims 8 and 9 present limitations drawn to the preparation process of the particles. These claims are product-by-process claims, and the final product is given patentable weight, not the process of preparing it. The reference teaches polymer particles in a composition, having the same components as those as instantly claimed, and the product would meet the limitations of the claims absent a showing of evidence of a nonobvious difference between the inventive product and reference product (MPEP 2113).

Claim(s) 1, 3, 4-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al (2011/0176255).
Sasaki et al disclose a method of manufacturing an electrode having a current collector comprising (claims 12, 15):


    PNG
    media_image2.png
    134
    288
    media_image2.png
    Greyscale

The binder includes:

    PNG
    media_image3.png
    183
    342
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    335
    350
    media_image4.png
    Greyscale

The reference clearly teaches a binder polymer comprisng a lower alkyl (meth)acrylate, preferably n-butyl or 2-ethylhexyl acrylates are preferred (instant claim 2), and is present inan amount of preferbly 70% or more: 

    PNG
    media_image5.png
    50
    345
    media_image5.png
    Greyscale

The acrylate polymer preferably further comprises a monomer meeting the limitations of the instant formula (II) wherein M is H:

    PNG
    media_image6.png
    94
    350
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    73
    338
    media_image7.png
    Greyscale

The monomer is present in an amount of preferably 1 top 10%, which, when combined with the monomer of reference formula (I), would meet the limiations of the instant claims 4-6 and 13 (R1 preferably H, R2 is lower alkyl, X is –O-, M is H). 

    PNG
    media_image8.png
    124
    352
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    36
    345
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    68
    354
    media_image10.png
    Greyscale

The reference teaches that the shape of the binder is in the form of particles, having a preferred size of 0.01 to 1 micron (instant claim 10, 11), with examples including 0.25 microns. 

    PNG
    media_image11.png
    102
    354
    media_image11.png
    Greyscale

The polymer includes an acidic monomer, meeting the limitations for monomer imparting ion permeability. The instant specification teaches that the monomers imparting ion permeability include those having an acidic group such as (meth)acrylic acids. Additionally, the instant specification teaches that the rate of change in elasticity of the polymer particles and the equation in claim 1 fall within the claimed range when the acrylate monomer having a lower alkyl group or acrylamide is increased, preferably accounting for at least 70%, more preferably 75%, 80%, or 85% to 97% ([0024], [0052]). Suggested monomers include n-butyl (meth)acylate, ethylhexyl(meth)acrylate, and others taught by the reference (instant claim 1). 
With respect to claims 8 and 9, the claims are drawn to a resin composition comprising polymer particles, however, the instant claims 8 and 9 present limitations drawn to the preparation process of the particles. These claims are product-by-process claims, and the final product is given patentable weight, not the process of preparing it. The reference teaches polymer particles in a composition, having the same components as those as instantly claimed, and the product would meet the limitations of the claims absent a showing of evidence of a nonobvious difference between the inventive product and reference product (MPEP 2113).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited on the PTO-892 includes those teachings similar electrodes and compositions comprising polymeric particles having an ion permeability and a rate of change in elasticity as claimed, and are considered cumulative to the reference cited in the rejections above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722